DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-10 are pending
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20160061761 A1
SHIM et al. hereinafter SHIM
US 20170020032 A1
Wang et al. hereinafter Wang
US 20150075253 A1
Boyd et al. hereinafter Boyd 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over SHIM in view of Wang.
With respect to claim 1, SHIM discloses a dual heater gas sensor module (Fig. 3 illustrates sensing elements in CH1 and CH2) comprising: 
a housing comprising a front side in which an inflow hole, through which air is introduced, is defined and a rear side in which an outflow hole, through which air is discharged, is defined, the housing being configured to define an outer appearance of the dual heater gas sensor module ([0090] discloses FIG. 5 illustrates the overall structure of a gas sensor based on the stacked sensors of FIG. 3. The gas flow through this sensor is illustrated using an arrow marked using dashed lines. As shown in FIG. 5 the gas-sensing elements CH1, CH2 are stacked on a base 60 inside a housing 65 having an inlet (for receiving gas to be analysed) and an outlet); 
a first gas sensor configured to heat the air introduced through the inflow hole of the front side of the housing (FIGS. 3 to 5 illustrate gas sensing element CH2 with heaters 56 arranged to heat air introduced through the front surface inlet); and 
a second gas sensor configured to measure a specific gas contained in the air discharged through the outflow hole of the rear side of the housing (FIGS. 3 to 5 illustrate gas sensing element CH1 arranged to measure target gas discharged through the out of housing), 
air introduced through the inflow hole of the front side flows through a flow path within the housing to be discharged through the outflow hole of the rear side (Fig. 11 illustrates gas introduced through the gas in of the front side flows through a flow path within CH1 and CH2 to be discharged through gas out of the rear side), wherein the flow path is defined by: a first region horizontally connected to the inflow hole and comprising a first floor (Fig. 11, gas in of CH1), a second region (area within CH2) horizontally connected to the outflow hole (gas out of CH2) and comprising a second floor which is higher than the first floor (Fig. 5),
wherein the first gas sensor (52’)is disposed in the first floor of the first region (CH2), and the second gas sensor (52) is disposed in the second floor of the second region (CH1).
SHIM is silent about a third region connecting the first region and second region and comprising an inclined third floor between the first region and the second region.
Wang from the area of heat dissipation module discloses a third region connecting the first region and second region and comprising an inclined third floor between the first region and the second region (Fig. 7, illustrates an inclined floor between the first region C1 and C2).

With respect to claim 2, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. SHIM further discloses a micro pump installed on the front side of the housing and configured to allow the air introduced through the front side of the housing to move in a direction of the rear side of the housing (¶[0090] pump forces gas circulation through sensor housing).  
With respect to claim 3, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. SHIM further discloses the first gas sensor is not provided with a sensing material (¶[0083] discloses heater 56 in CH2).  
With respect to claim 4, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. WANG further discloses the outflow hole of the rear side of the housing is disposed at a position higher than that of the inflow hole of the front side of the housing (as illustrated in Fig. 7, 421).  
With respect to claim 5, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. SHIM further discloses the outflow hole of the rear side of the housing has a size greater than that of the inflow hole of the front side of the housing (referring to Fig. 5, the outlet size greater than the inlet).  
With respect to claim 7, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. SHIM further discloses a controller configured to control an operation of the dual heater gas sensor module (Fig 16 illustrates microcontroller), wherein the controller sets the second gas sensor through a driving resistance value and a driving voltage value, which are set as offset values when the dual heater gas sensor module operates (¶0127-0128).  
With respect to claim 8, SHIM and Wang disclose the dual heater gas sensor module according to claim 7 above. SHIM further discloses the controller controls the dual heater gas sensor module to sense an external temperature change after a preset time elapses (¶0085), read a resistance change value of the first gas sensor when the external temperature change is sensed, and change the driving resistance value and the driving voltage value of the second gas sensor to correspond to the resistance change value of the first gas sensor (¶0081).  
With respect to claim 9, SHIM and Wang disclose the dual heater gas sensor module according to claim 7 above. SHIM further discloses the controller controls the dual heater gas sensor module to sense an external temperature change after a preset time elapses and maintain the driving resistance value and the driving voltage value of the second gas sensor when the external temperature change is not sensed (¶0085 and 0089).  
With respect to claim 10, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. SHIM discloses a metal part configured to facilitate electrical connection between the first gas sensor and the second gas sensor is mounted on each of top and bottom sides of the housing (¶[0092] discloses Leads can be seen passing through the side wall of the housing for connecting the heaters.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  SHIM and Wang as applied to claim 1 above, and further in view of Boyd.
With respect to claim 6, SHIM and Wang disclose the dual heater gas sensor module according to claim 1 above. SHIM further discloses the inflow hole of the front side of the housing and the outflow hole of the rear side of the housing having a circular shape (Fig. 6 illustrates gas inlets and outlets having circular shape). SHIM is silent about the outflow hole of the rear side of the housing having a rectangular shape.
Boyd, from the area of gas sensor discloses gas sensor 10 having a rectangular gas outlet (¶0020).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SHIM with the teachings of Boyd in order for SHIM’s housing to have a rectangular shape outlet as disclosed in Boyd’s invention, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/01/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHIM and Wang.
Applicant’s arguments with respect to specification objection have been fully considered and are persuasive in light of the amendment made to the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/            Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861